Exhibit 10.9

 

Exhibit A

(to Employment Agreement)

 

ENVIRONMENTAL POWER CORPORATION

 

Nonstatutory Stock Option Agreement

 

1. Grant of Option.

 

This agreement evidences the grant by Environmental Power Corporation, a
Delaware corporation (the “Company”), on July 3, 2003, to Kamlesh Tejwani, an
employee of the Company (the “Participant”), of an option to purchase, in whole
or in part, on the terms provided herein, a total of 5,000,000 shares (the
“Shares”) of common stock, $0.01 par value per share, of the Company (“Common
Stock”) at the exercises prices per Share set forth in Section 3(a) of this
Agreement. Unless earlier terminated, this option shall expire at 5:00 p.m.,
Eastern time, on January 3, 2011 (the “Final Exercise Date”).

 

It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”).
Except as otherwise indicated by the context, the term “Participant”, as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.

 

2. Vesting Schedule.

 

Subject to the terms of this Agreement, this option will become exercisable
(“vest”) as follows:

 

(a) 2,500,000 of the original number of Shares shall vest in full on January 3,
2004 (the “First Tranche”);

 

(b) 1,250,000 of the original number of Shares shall vest on January 3, 2005
(the “Second Tranche”); and

 

(c) 1,250,000 of the original number of Shares shall vest on January 3, 2006
(the “Third Tranche”).

 

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof. The Board of Directors of the Company (the
“Board”) may at any time provide that this option shall become immediately
exercisable in full or in part, free of some or all restrictions or conditions,
or otherwise realizable in full or in part, as the case may be

 

3. Exercise Prices and Exercise of Option.

 

(a) The exercise prices for the Shares shall be as follows:

 

(1) With respect to the Shares included in the First Tranche, the exercise price
per Share shall be $0.25.



--------------------------------------------------------------------------------

(2) With respect to the Shares included in the Second Tranche, the exercise
price per Share shall be $1.00.

 

(3) With respect to the Shares included in the Third Tranche, the exercise price
per Share shall be $1.50.

 

(b) Form of Exercise. Each election to exercise this option shall be in writing,
signed by the Participant, and received by the Company at its principal office
located at One Cate Street, 4th Floor, Portsmouth, New Hampshire 03801,
accompanied by this agreement, and payment in full in one or more of the
following manners:

 

(1) in cash or by check, payable to the order of the Company;

 

(2) by (i) delivery of an irrevocable and unconditional undertaking by a
creditworthy broker to deliver promptly to the Company sufficient funds to pay
the exercise price and any required tax withholding or (ii) delivery by the
Participant to the Company of a copy of irrevocable and unconditional
instructions to a creditworthy broker to deliver promptly to the Company cash or
a check sufficient to pay the exercise price and any required tax withholding,
provided that the Company shall be under no obligation to deliver any Shares to
the Participant or such broker until the Company has received payment in full
therefor;

 

(3) by delivery of shares of Common Stock owned by the Participant valued at
their fair market value on the date of exercise as determined by (or in a manner
approved by) the Board in good faith (“Fair Market Value”), provided (i) such
method of payment is then permitted under applicable law and (ii) such Common
Stock, if acquired directly from the Company, was owned by the Participant at
least six months prior to such delivery; and

 

(4) by a combination of the above permitted forms of payment.

 

The Participant may purchase less than the number of shares covered hereby,
provided that no partial exercise of this option may be for any fractional share
or for fewer than one thousand whole shares.

 

(c) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the date of this Agreement, an employee or officer of, or
consultant or advisor to, the Company or any parent or subsidiary of the Company
as defined in Section 424(e) or (f) of the Code (an “Eligible Participant”).

 

(d) Termination of Relationship with the Company. Except as otherwise set forth
in paragraphs (e) and (f), below, if the Participant ceases to be an Eligible
Participant for any reason, then the right to exercise this option shall
terminate three months after such cessation (but in no event after the Final
Exercise Date), provided that this option shall be exercisable only to the
extent that the Participant was entitled to exercise this option on the date of
such cessation. Notwithstanding the foregoing, if the Participant, prior to the
Final Exercise Date, violates any

 

-2-



--------------------------------------------------------------------------------

provision of the Employment Agreement, dated as of July 3, 2003, between the
Participant and the Company (the “Employment Agreement”) or is terminated by the
Company for “Cause” (as defined in the Employment Agreement), the right to
exercise this option shall terminate immediately upon such violation. The
Participant shall be considered to have been discharged for Cause if the Company
determines, within 30 days after the Participant’s resignation, that discharge
for Cause was warranted.

 

(e) Termination by the Company without Cause. In the event that the
Participant’s employment with the Company is terminated by the Company pursuant
to Section 4.5 of the Employment Agreement, this option shall become immediately
exercisable until the Final Exercise Date to the extent that it was exercisable
as of the date of such termination and to the extent that it would have become
exercisable during the period commencing on the date of such termination and
ending on the earlier of (i) the date twelve (12) months after the date of such
termination or (ii) the date upon which the Renewal Period (as defined in the
Employment Agreement) would otherwise have expired.

 

(f) Exercise Period Upon Death or Disability. If the Participant dies or becomes
disabled (within the meaning of Section 22(e)(3) of the Code) prior to the Final
Exercise Date while he or she is an Eligible Participant and the Company has not
terminated such relationship for “Cause” as defined in the Employment Agreement,
this option shall be exercisable, within the period of one year following the
date of death or disability of the Participant, by the Participant (or in the
case of death by an authorized transferee), provided that this option shall be
exercisable only to the extent that this option was exercisable by the
Participant on the date of his or her death or disability, and further provided
that this option shall not be exercisable after the Final Exercise Date.

 

4. Adjustments for Changes in Common Stock and Certain Other Events.

 

(a) Changes in Capitalization. In the event of any stock split, reverse stock
split, stock dividend, recapitalization, combination of shares, reclassification
of shares, spin-off or other similar change in capitalization or event, or any
distribution to holders of Common Stock other than a normal cash dividend, the
number and class of securities and exercise price per Share subject to this
Option shall be appropriately adjusted by the Company (or a substituted option
grant may be made, if applicable) to the extent the Board shall determine, in
good faith, that such an adjustment (or substitution) is necessary and
appropriate. If this Section 4(a) applies and Section 4(c) also applies to any
event, Section 4(c) shall be applicable to such event, and this Section 4(a)
shall not be applicable.

 

(b) Liquidation or Dissolution. In the event of a proposed liquidation or
dissolution of the Company, the Board shall upon written notice to the
Participant provide that this option, to the extent unexercised, will (i) become
exercisable in full as of a specified time at least 10 business days prior to
the effective date of such liquidation or dissolution and (ii) terminate
effective upon such liquidation or dissolution, except to the extent exercised
before such effective date.

 

-3-



--------------------------------------------------------------------------------

(c) Reorganization Events.

 

(1) Definition. A “Reorganization Event” shall mean: (a) any merger or
consolidation of the Company with or into another entity as a result of which
all of the Common Stock of the Company is converted into or exchanged for the
right to receive cash, securities or other property or (b) any exchange of all
of the Common Stock of the Company for cash, securities or other property
pursuant to a share exchange transaction.

 

(2) Consequences of a Reorganization Event on Options. Upon the occurrence of a
Reorganization Event, or the execution by the Company of any agreement with
respect to a Reorganization Event, the Board shall provide that this option
shall be assumed, or equivalent options shall be substituted, by the acquiring
or succeeding corporation (or an affiliate thereof). For purposes hereof, this
option shall be considered to be assumed if, following consummation of the
Reorganization Event, the option confers the right to purchase, for each share
of Common Stock subject to the option immediately prior to the consummation of
the Reorganization Event, the consideration (whether cash, securities or other
property) received as a result of the Reorganization Event by holders of Common
Stock for each share of Common Stock held immediately prior to the consummation
of the Reorganization Event (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding shares of Common Stock); provided, however, that if the
consideration received as a result of the Reorganization Event is not solely
common stock of the acquiring or succeeding corporation (or an affiliate
thereof), the Company may, with the consent of the acquiring or succeeding
corporation, provide for the consideration to be received upon the exercise of
this option to consist solely of common stock of the acquiring or succeeding
corporation (or an affiliate thereof) equivalent in fair market value to the per
share consideration received by holders of outstanding shares of Common Stock as
a result of the Reorganization Event.

 

Notwithstanding the foregoing, if the acquiring or succeeding corporation (or an
affiliate thereof) does not agree to assume, or substitute for, this option,
then the Board shall, upon written notice to the Participant, provide that this
option, to the extent unexercised, will become exercisable in full as of a
specified time prior to the Reorganization Event and will terminate immediately
prior to the consummation of such Reorganization Event, except to the extent
exercised by the Participant before the consummation of such Reorganization
Event; provided, however, that in the event of a Reorganization Event under the
terms of which holders of Common Stock will receive upon consummation thereof a
cash payment for each share of Common Stock surrendered pursuant to such
Reorganization Event (the “Acquisition Price”), then the Board may instead
provide that this option shall terminate upon consummation of such
Reorganization Event and that the Participant shall receive, in exchange
therefor, a cash payment equal to the amount (if any) by which (A) the
Acquisition Price multiplied by the number of Shares subject to this option
(whether or not then exercisable), exceeds (B) the aggregate exercise price of
this options. To the extent all or any portion of this option becomes
exercisable solely as a result of the first sentence of this paragraph, upon
exercise of this option the Participant shall receive shares subject to a right
of repurchase by the Company or its successor at the applicable exercise price.
Such repurchase right (1) shall lapse at the same rate as this option would have
become exercisable under its terms and (2) shall not apply to any shares subject
to this option that were already exercisable under its terms without regard to
the first sentence of this paragraph.

 

-4-



--------------------------------------------------------------------------------

5. Withholding.

 

No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.

 

6. Nontransferability of Option.

 

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.

 

7. Miscellaneous.

 

(a) No Right To Employment or Other Status. The grant of this option shall not
be construed as giving the Participant the right to continued employment or any
other relationship with the Company. The Company expressly reserves the right at
any time to dismiss or otherwise terminate its relationship with the Participant
free from any liability or claim under this Agreement, except as expressly
provided herein.

 

(b) No Rights As Stockholder. The Participant shall have no rights as a
stockholder with respect to any Shares to be distributed upon exercise of this
option until becoming the record holder of such Shares. Notwithstanding the
foregoing, in the event the Company effects a split of the Common Stock by means
of a stock dividend and the exercise price of and the number of Shares subject
to this Option are adjusted as of the date of the distribution of the dividend
(rather than as of the record date for such dividend), then, if the Participant
exercises this option between the record date and the distribution date for such
stock dividend, the Participant shall be entitled to receive, on the
distribution date, the stock dividend with respect to the shares of Common Stock
acquired upon such exercise, notwithstanding the fact that such shares were not
outstanding as of the close of business on the record date for such stock
dividend.

 

(c) Governing Law. The provisions of the Plan and all Awards made hereunder
shall be governed by and interpreted in accordance with the laws of the State of
Delaware, without regard to any applicable conflicts of law.

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer. This option shall take effect as
a sealed instrument.

 

       

ENVIRONMENTAL POWER CORPORATION

Dated: July 3, 2003

     

By:

 

/s/Joseph E. Cresci

--------------------------------------------------------------------------------

           

        Name:      Joseph E. Cresci

           

        Title:        Chairman

 

-6-



--------------------------------------------------------------------------------

PARTICIPANT’S ACCEPTANCE

 

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof.

 

PARTICIPANT:

 /s/Kamlesh Tejwani

--------------------------------------------------------------------------------

Kamlesh Tejwani

Address:     8 York Terrace

                     Short Hills, NJ 07078

 

-7-